did not abuse its discretion at sentencing, see Chavez v. State, 125 Nev.

                328, 348, 213 P.3d 476, 490 (2009). Accordingly, we

                              ORDER the judgment of conviction AFFIRMED.


                                                                   ,J.
                                        Hardesty


                 & zojk
                Parraguirre


                cc: Hon. Connie J. Steinheimer, District Judge
                     Washoe County Public Defender
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A